Title: To James Madison from Wilson Cary Nicholas, 10 May 1816
From: Nicholas, Wilson Cary
To: Madison, James


        
          Dear Sir,
          Richmond, May 10th. 1816.
        
        Nothing could induce me to give you so much trouble, but, a belief that your desire to serve our Country will cause you to pardon it. An act of the last Assembly directs an accurate Map of the State to be made, from actual surveys. I am anxious to have it well done and as economically as possible. With these views, I should be very glad to avail myself of any surveys made or to be made by the United States under the authority given some time before the war to survey the sea coast, the Bays and harbors of the United States. I am informed compleat instruments were imported (such as cannot be obtained in America) and that a Mr. Hassler was engaged to come to America, to make these surveys. Will you do me the favor to inform me whether such a survey of our Coast, Bay and harbors has been made, and if it has not yet been executed, when it probably will be? If it is not done or to be done under the authority of the United States, whether it would be possible to procure the services of Mr. Hassler with the use of the instruments belonging to the United States, until they may be wanted by the General Government. I have supposed it probable if such a survey is made for the United States it will include the potomac as high as the

Navy yard at Washington, James River to Norfolk and York River to York-Town. I have the honor to be, With the greatest respect, Sir, Your humble servant.
        
          W. C. Nicholas
        
      